Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This office action is in response to the amendment filed on 11/16/2020. Currently claims 1-12, 14-17 and 20 are pending.


Response to Arguments
Applicant's arguments filed 11/16/2020 with respect to claims 1-13 rejected under 35 USC 103(a) as being unpatentable over Cumbie in view of Tran in view of Freeman and with respect to claims 14-19 rejected under 35 USC 103(a) as being unpatentable over Cumbie in view of Tran have been fully considered but they are not persuasive.

While the amendments to claim 20 overcome the previous 102(a)(2) rejection, the same primary reference is being used. Therefore all of applicant’s arguments including for claim 20 will be addressed to help advance prosecution.

First, applicant addressed claim 20 rejected under 35 USC 102.
For claim 20, the crux of applicant’s arguments rest on that Cumbie (the primary reference) fails to disclose “measuring a first diagnostic” and “measuring a second 

As applicant argues: 
“Cumby describes a device to treat infections, diseases, and disorders. However, Cumbie does not provide any technical teachings that specifically suggest measuring first and second diagnostics. That is because the teachings of Cumbie focus primarily on various distinct treatment embodiments that include using a pulsing light to maintain a desired surface temperature of a nail and a thermoelectric device that can heat or cool a treatment area, but not as part of the same diagnostic test. Applicant respectfully submits that while the pulsing light and temperature measurement are performed on a nail, the nail is a treatment area as disclosed in one embodiment while the thermoelectric device and temperature sensor are applied to a different treatment area in another embodiment. As Cumbie does not specifically disclose measuring a first and a second diagnostic, it follows that Cumbie also fails to teach or suggest a feature of “a microprocessor in communication with the first and second sensor devices, wherein the microprocessor is operable to synthesize the first diagnostic and the second diagnostic and output information that may be correlated between different diagnostic tests. [see pg. 8 of applicant’s argument].

With respect to the argument that the limitation “synthesize the first diagnostic and the second diagnostic and output information that may be correlated between different diagnostic tests” not being taught, this argument is persuasive as this limitation 
Additionally, with the limitations of “measuring a first diagnostic” and “measuring a second diagnostic” of the foot not being taught, since these limitation were not previously claimed in claim 20, these limitations have been outlined below with the additional reference in the current rejection. However, it should be noted that applicant’s rational for not disclosing measuring a first and second diagnostic as argued appears to be that the claims require the first and second diagnostics of the foot need to be obtained from the same area. This argument is not persuasive because the claims never require that the first and second diagnostic devices be directed to the same area as argued. 


For claims 1-12  (which is now amended so that the currently amended independent claim 1 has previous claim 13 rolled into claim 1) the crux of applicant’s arguments rest on the assertion that limitation “the microcomputer is operable to collect diagnostic information received from the nerve sensor, the muscle sensor, the oxygen saturation sensor, and the blood flow sensor and thereafter can transmit the diagnostic information to a remote location” is not taught and the limitation “microcomputer is configured to capture image information from the image capture device and correlate the image information with diagnostic information captured from the sensor array” is not taught. 

As applicant argues
Cumbie describes a device to treat infections, diseases, and disorders that includes a housing, a foot bed, and a light source, according to various distinct embodiments that focus on treatment rather than diagnostics. Tran describes providing an assortment of sensors configured with contact of a patient’s foot which the Office Action asserts corresponds to a sensor array comprising a nerve stimulus and a nerve sensor, a muscle stimulus and a muscle sensor, a light source and an oxygen saturation sensor, and a blood flow sensor. Freeman describes a hyperspectral imaging system that determines blood oxygen saturation related to diabetic neuropathic foot disease. Cumbie does not teach or suggest the use of the microprocessor that is configured to collect the image information from the image capture device and correlate the image information with the diagnostic information captured from the sensor array. The addition of the various sensors according to Tran and hyperspectral imaging according to Freeman does not correct this deficiency. Tran provides no teaching or motivation of how to use sensors to obtain diagnostic information of the foot, rather any sensor information related to the foot specifically is only applied for modeling the foot and the model is applied for designing footwear. References to medical applications as disclosed by Tran do not involve diagnostic information about the foot. Freeman focuses only on imaging, with no teaching on correlating image information with diagnostic information” [see pg. 7-8 of applicant’s arguments]. 

Applicant’s arguments appear to rest on the assertion that the secondary reference of Tran relied upon to teach the collection of diagnostic information provides no motivation to combine with the primary reference and fails to further detail collection 
“Tran discloses providing an assortment of sensors configured with contact of a user’s foot [see Fig. IF... “electronic assembly”] which is at least an array of sensors for the purpose of monitoring a user’s health including in particular users with diabetes [see Col. 86 and lines 30-55 “The system can be configured to analyze the health of a population having multiple members.” and “the method and system will be discussed as they may relate to the health condition diabetes"]. Tran further discloses this assortment of sensors as including an EMG detector (which is a device that evaluates the health of nerves and muscles and thus is at least both a nerve and muscle sensor), a video camera (which is at least an image capture device) and a blood flow sensor [see Col. 14 lines 20-40... “the human foot electrically touches a pad on the shoe to provide contacts for a BAN communication network with sensors mounted on the wearer's body. As noted above, the sensors can be an EMG detector, EEG detector, an EKG detector, an ECG detector, a bioimpedance sensor, an electromagnetic detector, an ultrasonic detector, an optical detector, a differential amplifier, an accelerometer, a video camera, a sound transducer, or a digital stethoscope. The bioimpedance sensor can determine one of: total body water, compartmentalization of body fluids, cardiac monitoring, blood flow, skinfold thickness, dehydration, blood loss, wound monitoring, ulcer detection, deep vein thrombosis, hypovolemia, hemorrhage, blood loss, heart attack, stroke attack.”].”

sensors are also located on portions of the foot between the foot and pad of a shoe. Thus, information about the foot specifically is taught. Furthermore these sections make clear that these sensors of the body area network (which includes placement of the foot) also provide physiological data such as total body water and ulcer detections so it is clear that Tran’s sensor is inclusive of specific physiological sensors (ie diagnostic information of the foot). Thus this section provides a sensor array that provides information related to the area of the foot to determine diagnostic information. Finally, these sections also make clear that Tran is directed to using this data to be customized to monitor users with the specific condition of diabetes. All references used in rejecting this invention (Tran, Freeman, and Cumbie) and even the invention are all specific to include treating/ monitoring users with diabetes. Thus, there is motivation to combine this with the other references including the primary reference of Cumbie. Thus, applicant’s arguments argument are not persuasive.  

Finally, for claims 14-17 as currently amended (which now has been amended so that independent claim 14 also includes the limitations of claims 18-19 along with some additional limitations) the crux of applicant’s arguments rest on the assertion that the limitations “initiating multiple stimuli and receiving multiple transmissions of the stimuli as it passes through the user’s foot during a diagnostic test to measure a first and a second diagnostic of the user’s foot” and “wherein the first and second diagnostic are 
As applicant argues:
“Cumbie describes a device to treat infections, diseases, and disorders that includes a housing, a foot bed, and a light source, according to various distinct embodiments that focus on treatment rather than diagnostics. Tran describes providing an assortment of sensors configured with contact of a patient’s foot which the Office Action asserts corresponds to a sensor array comprising a nerve stimulus and a nerve sensor, a muscle stimulus and a muscle sensor, a light source and an oxygen saturation sensor, and a blood flow sensor. Cumbie does not teach or suggest initiating multiple stimuli and receiving multiple transmissions of the stimuli as it passes through the user’s foot during a diagnostic test to measure a first and a second diagnostic of the user’s foot. The addition of Tran does not correct this deficiency. Tran provides no teaching or motivation of how to use sensors to obtain first and second diagnostic information of the foot, rather any sensor information related to the foot specifically is only applied for modeling the foot and the model is applied for designing footwear. References to medical applications as disclosed by Tran do not involve applying diagnostic information about the foot. As Cumbie does not specifically disclose measuring a first and a second diagnostic, it follows that Cumbie also fails to teach or suggest a feature of “processing diagnostic information resulting from receiving the transmission of the multiple stimuli wherein the first and second diagnostic are different and include any two of blood flow, oxygen concentration, nerve conduction, and muscle performance.” [see pgs. 10-11 of applicant’s arguments].

Applicant’s arguments appear to argue that the stimuli go completely through the foot and that the received transmission of the stimuli provides the actual diagnostic information. To put it another way that the received transmission at the received location (ie a sensor) provides the measurement. For example, one stimulus is an electrical stimulus and the diagnostic measurement comes from the measured time it takes to go from the stimulator to the sensor (in this case a neuropathy sensor). This is an example explained in para 24 of applicant’s specification (received on 12/28/2018). While this is disclosed in the specification and would overcome the current prior art rejection if claim language is inclusive of these more specific features, the scope of the claims is broader than what appears to be argued. The claim language is claiming that a diagnostic test is made by passing stimuli through at least some part of the foot and some type of result from this stimuli provides the basis for a measurement.  First nothing specifies that the initiated stimulus needs to be the same form as the measured diagnostic. For example, shining light on a foot is a stimulus, but the measured diagnostic can be heat and/or the resulting change in blood flow caused by the heat. Second, nothing specifies that stimulus most go completely through the foot. For example again, light stimulus can go through the foot and then be absorbed at certain layers (skin, or nail layers) and result in heating of these layers. For these reasons, this argument is not persuasive. Next, Applicant’s arguments appear to rest on the assertion that the secondary reference of Tran relied upon to teach the collection of diagnostic 
 Pg. 8 of previous office action mailed on 9/10/2020 when addressing these issues in a rejection to claim 1 states
“Tran discloses providing an assortment of sensors configured with contact of a user’s foot [see Fig. IF... “electronic assembly”] which is at least an array of sensors for the purpose of monitoring a user’s health including in particular users with diabetes [see Col. 86 and lines 30-55 “The system can be configured to analyze the health of a population having multiple members.” and “the method and system will be discussed as they may relate to the health condition diabetes"]. Tran further discloses this assortment of sensors as including an EMG detector (which is a device that evaluates the health of nerves and muscles and thus is at least both a nerve and muscle sensor), a video camera (which is at least an image capture device) and a blood flow sensor [see Col. 14 lines 20-40... “the human foot electrically touches a pad on the shoe to provide contacts for a BAN communication network with sensors mounted on the wearer's body. As noted above, the sensors can be an EMG detector, EEG detector, an EKG detector, an ECG detector, a bioimpedance sensor, an electromagnetic detector, an ultrasonic detector, an optical detector, a differential amplifier, an accelerometer, a video camera, a sound transducer, or a digital stethoscope. The bioimpedance sensor can determine one of: total body water, compartmentalization of body fluids, cardiac monitoring, blood flow, skinfold thickness, dehydration, blood loss, wound monitoring, ulcer detection, deep vein thrombosis, hypovolemia, hemorrhage, blood loss, heart attack, stroke attack.”].”
First this section clearly indicates how Tran specifically discloses placing contact points across the body to create a BAN (body area network). It is also clear from these sections of Tran, that included placement of these of these sensors are also located on portions of the foot between the foot and pad of a shoe. Thus, information about the foot specifically is taught. Furthermore these sections make clear that these sensors of the body area network (which includes placement of the foot) also provide physiological data such as total body water and ulcer detections so it is clear that Tran’s sensor is inclusive of specific physiological sensors (ie diagnostic information of the foot). Thus this section provides a sensor array that provides information related to the area of the foot to determine diagnostic information. Finally, these sections also make clear that Tran is directed to using this data to monitor users with the specific condition of diabetes. All references used in rejecting this claimed  invention (Tran and Cumbie) and even the invention are all specific to include helping treating/ monitoring a user with diabetes. Thus, there is motivation to combine this with the other references including the primary reference of Cumbie. Thus, applicant’s arguments argument are not persuasive.
For these reasons, applicant’s arguments are not persuasive and similar prior art is used to reject these claims with amendments only made to address amended claim language.

alculate or show reciprocal relation” [see attached definition for correlate]. This is rather broad as it can be argued that the integrated collection of different diagnostic information and / or  image data identifies some broadly claimed relationship of some type. 
One difference between the applicant’s disclosed invention and the prior art used in the current rejection is that the applicant’s specification discloses comparing both the diagnostic information and the image information at similar locations. For example, amending claim 1 to include comparing the image information and diagnostic information at similar locations would help better define this invention over the prior art and overcome the current 103 rejection. 
This amendment is supported in para 18 of applicant’s specification (received on 12/28/2018) [“In some instances, it may be desirable to take multiple diagnostic measurements of the user’s foot. As such, it may be desirable to have the foot of the user positioned in the relatively same location each time the user places his or her foot in foot base (210).”] and para 35 of applicant’s specification [“Such information may also be compared or correlated with other relevant information regarding the user’s foot such as IR images, or visible images of the foot. Finally, through a microcomputer with network connectivity such as microcomputer (280) of Figure 4, the information may be transmitted to a remote computer or user mobile device as depicted in Figure 1.”]

Additionally, an updated search to applicant’s amendment to the claims resulted in the discovery of two additional references found that are highly relevant to applicant’s invention. They are listed under the conclusion section.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cumbie et al (US 20090143842) hereafter known as Cumbie in view of Tran et al (US 10282914) .

Regarding Claim 1:
Cumbie discloses:
A foot diagnostic device [see abstract… “A device to treat infections, diseases, and disorders.” And see Figs 6-7 which clearly show the device as being configured for the foot and para 19 which discloses the device as being capable of applying light which  at the very least can be used for diagnostic issues] comprising:
a housing [see element 110] having a base [see elements 126, 128 and 130 of Figs. 5 and 6] and a cover [see element 122 of Fig. 6], the base and the cover being mechanically coupled to each other and operable to enclose a human foot [see sliding motion of element 122 in transition from Fig. 6 to Fig. 7 which shows the cover mechanically coupled to the base… and see Figs. 6-7 which show the device as enclosing a human foot];
a foot bed formed in the base of the housing [see Figs. 5-7… element 128 and para 130… “The lower tray may include a foot receiving area 126 may include a cut out or recessed area 128 for receiving the foot.”];
a light source [see Fig. 6 element 120 and para 107… “a light device 110 contains a source of light 120”]
at microcomputer configured to control the device and communicate with other devices [see para 199 “The control system could have a microprocessor capable of running a large number of programs.  The control system could also have the ability to communicate with other device and computers by use of a cable connected to its programming/communications port or via a wireless interface” a control system with a microprocessor is at least a microcomputer]
Additionally, Cumbie discloses using the device to increase blood flow in an area of treatment to help improve the body’s natural defenses [see para 26… “The heat and erythema act to increase blood flow in the area being treated thus permitting the natural defenses of the body to act to help clear the infection itself Increasing the blood flow at the epidermis can significantly help the body successfully attach any infection or foreign cells.”] and directing this device to help provide treatment to diabetics [see para 281… “The treatment could also be used after the area has been penetrated to prevent infection.  This would be especially useful for diabetics who have to repeatedly take blood samples to monitor their blood sugar levels.”].
A nerve stimulus and a muscle stimulus [see Fig. 6 element 120 and para 107… “a light device 110 contains a source of light 120”. Applying light is at least a stimulus that affects both nerves and muscles]
However, while Cumbie discloses an interest of increasing blood flow and treating diabetics. Cumbie does not explicitly disclose providing any sensors or sensing related to these physiological features with this device. Nor does Cumbie disclose any specific arrangement of array between these sensors or the nerve stimulus and muscle stimulus. Thus, Cumbie fails to disclose “an image capture device positioned within the housing such that the image capture device can capture an image or video of a user’s foot placed in the foot bed”, “a sensor array positioned within the foot bed, the sensor array comprising: a nerve stimulus and a nerve sensor, a muscle stimulus and a muscle 
Tran discloses providing an assortment of sensors configured with contact of a user’s foot [see Fig. 1F… “electronic assembly”] which is at least an array of sensors for the purpose of monitoring a user’s health including in particular users with diabetes [see Col. 86 and lines 30-55 “The system can be configured to analyze the health of a population having multiple members.” and “the method and system will be discussed as they may relate to the health condition diabetes”]. Tran further discloses this assortment of sensors as including an EMG detector ( which is a device that evaluates the health of nerves and muscles and thus is at least both a nerve and muscle sensor), a video camera (which is at least an image capture device)  and a blood flow sensor [see Col.14 lines 20-40… “the human foot electrically touches a pad on the shoe to provide contacts for a BAN communication network with sensors mounted on the wearer's body.  As noted above, the sensors can be an EMG detector, EEG detector, an EKG detector, an ECG detector, a bioimpedance sensor, an electromagnetic detector, an ultrasonic detector, an optical detector, a differential amplifier, an accelerometer, a video camera, a sound transducer, or a digital stethoscope.  The bioimpedance sensor can determine one of: total body water, compartmentalization of body fluids, cardiac monitoring, blood flow, skinfold thickness, dehydration, blood loss, wound monitoring, ulcer detection, deep vein thrombosis, hypovolemia, hemorrhage, blood loss, heart attack, stroke attack.”].
Freeman discloses using an imaging system [see abstract… “The index map may also be a map of perfusion and/or metabolism of the tissue (reflecting oxygen delivery and oxygen extraction, obtained by thermal imaging, hyperspectral imaging, or duplex ultrasound, MRA, CT or laser Doppler imaging.”] that determines blood oxygen saturation [see para 47… “These simple systems utilize the different oxyhemoglobin and deoxyhemoglobin absorption bands to determine arterial oxygen saturation.”] in the analogous art of diagnostics to monitor the condition of a diabetic in the particular area of a diabetic’s foot [see para 3… “This invention relates generally to the evaluation and care of the extremities and tissues of persons affected by the disease diabetes or other ailments or injuries that may affect the ability to perfuse, oxygenate or heal tissue”]. Freeman also discloses that diabetes is a condition that can affect the ability to perfuse and oxygenate tissue (conditions related to blood flow and blood oxygenation) [see para 3… “This invention relates generally to the evaluation and care of the extremities and tissues of persons affected by the disease diabetes or other ailments or injuries that may affect the ability to perfuse, oxygenate or heal tissue particularly to the measurement of changes in tissue oxygenation by natural pressures applied to the foot”]
Since both Tran and Freeman provide additional information on a diabetic’s foot including nerve and muscle sensing, blood flow and oxygenation of blood and since Cumbie is directed treating a diabetics foot, it would have been obvious to one having ordinary skill in the art to modify Cumbie by adding a sensor array that includes , a nerve and a muscle sensor in the form of an EMG detector, an image capture device, and a blood flow sensor similarly to that as disclosed by Tran onto the foot bed of Cumbie, and to further include an oxygen saturation sensor similarly to that disclosed by Freeman onto the foot bed of Cumbie because absent unexpected results such a 
Additionally, as Cumbie in view of Tran in view of Freeman encompasses collecting multiple forms of information including diagnostic information and imaging information to help provide monitoring the effects of diabetes, the collection of both is understood to recite “correlate image information with diagnostic information”

Regarding Claim 2
Cumbie in view of Tran in view of Freeman discloses the invention substantially as claimed including all the limitations of claim 1. 
However, Cumbie in view of Tran in view of Freeman fails to disclose “a cross-shaped arrangement of at least four light sensors”. Instead Cumbie in view of Tran in view of Freeman relies on imaging system with no specific description on how light is provided to determine oxygen saturation. 
At the time the invention was filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to use a cross shaped arrangement of at least four light sensors instead of an imaging system with an unspecified light source because applicant has not disclosed that a cross shaped arrangement as claimed is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Cumbie in view of Tran in view of Freeman’s imaging system and applicant’s invention, to perform equally well because both would perform the same function of determining the oxygen saturation of a measured area. 




Regarding Claim 3:
Cumbie in view of Tran in view of Freeman disclose the invention substantially as claimed including all the limitations of claim 1. Cumbie in view of Tran in view of Freeman additionally discloses the cover having a first portion configured to cover the anterior portion of a user’s foot [see Figs 6-7 element 122].
However, Cumbie in view of Tran in view of Freeman is silent as to how the first portion is attached to the base and thus fails to disclose a hinge and operability for the first portion to rotate. Additionally, Cumbie in view of Tran in view of Freeman only discloses enclosing the anterior part of the human foot and therefore fails to disclose a second portion of the foot bed as claimed.
Freeman, the reference cited for providing oxygen situation, additionally discloses utilizing pressure measurements of a foot to help further determine the oxygen saturation of tissue in the foot [see para 64 of  “Imaging or mapping data is collected while the patient is standing, walking or while seated, supine or prone.  Pressure information as measured by pressure mats or force plates and contour information measured through casting or laser surface scanning is used in combination with the HT oxygenation index map or other perfusion information to tailor make insoles or other orthotics to reduce pressure at high risk areas.”].
	Since pressure is additionally utilized to determine oxygen saturation of a foot, and a user walks with their entire foot (not just the anterior part) it would have been obvious to one having ordinary skill in the art at the time the invention was filed to 
Additionally, at the time the invention was filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to use a hinge to attach the first and second portions to the base as claimed because applicant has not disclosed that the hinge connection is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Cumbie in view of Tran in view of Freeman’s coupled first and second portions of the cover and applicant’s invention, to perform equally well because both would perform the same function of enclosing the foot.
	

Regarding Claim 4,paragraph 199 of Cumbie discloses the controller (is a microcomputer as outlined in claim 1 above) is configured for wireless communication [see “The control system could also have the ability to communicate with other device and computers by use of a cable connected to its programming/communications port or via a wireless interface.”]

Regarding Claims 5-8, Col. 1 lines 45-56 of Tran [see in particular “using a mobile camera”] disclose the image capture device of Cumbie in view of Tran in view of Freeman as being taken from a mobile device. Combined with para 199 of Cumbie [see “The control system could also have the ability to communicate with other device and computers by use of a cable connected to its programming/communications port or via a wireless interface.”]  which disclose the microprocessor of Cumbie in view of Tran in view of Freeman as configured for wireless interface, the hardware of Cumbie in view of Tran in view of Freeman is clearly configured to communicate wirelessly with a mobile device as recited in claim 5. With respect to claims 6-7, as information is capable of being transmitted between a mobile device and the microprocessor, and the diagnostic data from the sensors is recorded as indicated in rejection to claim 1 above, the mobile device is at least configured to display and initiate diagnostic information and diagnostic test respectively as claimed. With respect to claim 8, Col. 15 lines 16-31 of Tran [see “detect foot/ground impact, they can detect improper walking/running postures and report to users or doctors for corrective actions.”] disclose the sensors of Cumbie in view of Tran in view of Freeman as being configured to send information to a physician. Thus, the wireless communication hardware of Cumbie in view of Tran in view of Freeman is capable such that it transmits information to a physician’s office in the event that any diagnostic information captured by the sensor array is determined to be abnormal as claimed.


Regarding Claim 9, see para 20 of Cumbie which discloses a UV light for sanitization [see “A variety of germicidal lights may be used to prevent and treat infections, diseases, and disorders, including, but not limited to, UVC, pulsed light that is rich in UVC and contains synergistic wavelengths, UV wavelengths with germicidal characteristics”]

“Imaging or mapping data is collected while the patient is standing, walking or while seated, supine or prone.  Pressure information as measured by pressure mats or force plates and contour information measured through casting or laser surface scanning is used in combination with the HT oxygenation index map or other perfusion information to tailor make insoles or other orthotics to reduce pressure at high risk areas.”] and Fig. 2 of Freeman show that the oxygen saturation information is obtained by the use of pressure measurements across ab entire surface. Thus, it is understood that Cumbie in view of Tran in view of Freeman which applies the oxygen saturation measurement of Freeman will provide an entire surface with sensors used in determining oxygen saturation.

Regarding Claim 11, see Figs. 1B-1C of Tran which show the entire surface of the user’s foot and ankle capable of being imaged. Thus, the image capture device of Cumbie in view of Tran in view of Freeman 

Regarding Claim 12, Col. 1 lines 45-56 of Tran [see in particular “using a mobile camera with a wide angle lens and an infrared sensor” discloses the camera as using infrared sensor implying that the camera uses IR light which includes near-IR light making Cumbie in view of Tran in view of Freeman use a near infrared camera.


Claims 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cumbie in view of Tran.

Regarding Claim 14:
Cumbie discloses:
A method of treating a user’s foot [see para 29… “method to prevent and treat infections” ], the method comprising:
receiving a foot from a user within a foot bed formed within the foot diagnostic device [see Figs 5-7 which shows a foot placed on element 128 (ie part of the foot bed)];
closing at least one cover over the user’s foot such that a substantial amount of light can no longer reach the user’s foot [see Fig. 7 which shows element 122 which is at least a cover];
initiating multiple stimuli and receiving multiple transmissions of the stimuli as it passes throught the user’s foot during a diagnostic test to measure a first and a second diagnostic of the user’s foot stimulus to test at least one diagnostic desired from the user’s foot [see para 38 of Cumbie (see “It may also be programmable for a custom dosage.  The programming can also be used to turn off the light for set periods of time to prevent heat buildup in the unit or in the area being treated or for other reasons.  Heat sensors, voltage sensors or other safety equipment can also be added to protect the user and/or equipment.”) which discloses timing controls and heating controls, this implies transmissions of light and heat (two stimuli) configured to change over periods of time implying the initiation and reception of multiple transmissions over time for Cumbie and see para 54 of Cumbie… “For example the light could pulse until the nail had a surface temperature of 80 degrees F. and then could alternate pulses and pauses to maintain that temperature throughout treatment.” Pulsing light is at least an initialization of  a stimulus test and see para 54… (“For example the light could pulse until the nail had a surface temperature of 80 degrees F. and then could alternate pulses and pauses to maintain that temperature throughout treatment.” Determining the temperature of a nail is at least a determination of a transmission of pulsed light)]
conveying the diagnostic information to a remote location [see para 199… “The control system could also have the ability to communicate with other device and computers by use of a cable connected to its programming/communications port or via a wireless interface.  Data that can be exchanged may be programming for special treatments (data going from a computer to the unit) or details of treatment given (data going from the unit to a computer)”]
Additionally, Cumbie discloses using the device to increase blood flow in an area of treatment to help improve the body’s natural defenses [see para 26… “The heat and erythema act to increase blood flow in the area being treated thus permitting the natural defenses of the body to act to help clear the infection itself Increasing the blood flow at the epidermis can significantly help the body successfully attach any infection or foreign cells.”] and directing this device to help provide treatment to diabetics [see para 281… “The treatment could also be used after the area has been penetrated to prevent infection.  This would be especially useful for diabetics who have to repeatedly take blood samples to monitor their blood sugar levels.”].
However, Cumbie is focused on treating a user’s foot rather than obtaining diagnostic information and thus does not fully disclose a method “A method of capturing diagnostics from a user’s foot by a foot diagnostic device”. Additionally,  while Cumbie 
Tran discloses providing an assortment of sensors configured with contact of a user’s foot [see Fig. 1F… “electronic assembly”] which is at least an array of sensors for the purpose of monitoring a user’s health including in particular users with diabetes [see Col. 86 and lines 30-55 “The system can be configured to analyze the health of a population having multiple members.” and “the method and system will be discussed as they may relate to the health condition diabetes”]. Tran further discloses this assortment of sensors discussed as including a blood flow sensor and an EMG sensor (which provides information on muscle performance) [see Col.14 lines 20-40… “the human foot electrically touches a pad on the shoe to provide contacts for a BAN communication network with sensors mounted on the wearer's body.  As noted above, the sensors can be an EMG detector, EEG detector, an EKG detector, an ECG detector, a bioimpedance sensor, an electromagnetic detector, an ultrasonic detector, an optical detector, a differential amplifier, an accelerometer, a video camera, a sound transducer, or a digital stethoscope.  The bioimpedance sensor can determine one of: total body water, compartmentalization of body fluids, cardiac monitoring, blood flow, skinfold thickness, dehydration, blood loss, wound monitoring, ulcer detection, deep vein thrombosis, hypovolemia, hemorrhage, blood loss, heart attack, stroke attack.”].




Regarding Claim 15, Col. 12 lines 16-40 of Tran further discloses processing data to sent to a mobile device [see “In either case, the controller receives raw data from pressure sensors and generates pressure data for transmission to a local base station or a smart phone.”]. Thus, Cumbie in view of Tran is understood to convey the diagnostic information to an application on a mobile phone.



Regarding Claim 16, see para 20 of Cumbie which discloses a UV light for sanitization [see “A variety of germicidal lights may be used to prevent and treat infections, diseases, and disorders, including, but not limited to, UVC, pulsed light that is rich in UVC and contains synergistic wavelengths, UV wavelengths with germicidal characteristics”]

Regarding Claim 17,
Cumbie in view of Tran discloses the invention substantially as claimed including all the limitations of claim 14.
However, Cumbie in view of Tran uses the stimuli of light and heat and fail to mention capturing an image of the foot and convening that image to the user as claimed.
Tran further discloses this assortment of sensors as discussed in claim 14 as including a camera [see Col.14 lines 20-40… “the human foot electrically touches a pad on the shoe to provide contacts for a BAN communication network with sensors mounted on the wearer's body.  As noted above, the sensors can be an EMG detector, EEG detector, an EKG detector, an ECG detector, a bioimpedance sensor, an electromagnetic detector, an ultrasonic detector, an optical detector, a differential amplifier, an accelerometer, a video camera, a sound transducer, or a digital stethoscope.  The bioimpedance sensor can determine one of: total body water, compartmentalization of body fluids, cardiac monitoring, blood flow, skinfold thickness, dehydration, blood loss, wound monitoring, ulcer detection, deep vein thrombosis, hypovolemia, hemorrhage, blood loss, heart attack, stroke attack.”] and specifically taking and conveying images of a foot [see Fig. 1B-1C].
Since the use of these sensors as taught by Tran provide additional information on a diabetic’s foot and since Cumbie is directed at helping treat diabetics it would have 



Regarding Claim 20:
Cumbie discloses:
An foot diagnostic device [see abstract… “A device to treat infections, diseases, and disorders.” And see Figs 6-7 which clearly show the device as being configured for the foot and para 19 which discloses the device as being capable of applying light which  at the very least can be used for diagnostic issues] comprising:
a housing operable to receive and enclose a foot [see Fig. 1 and Figs. 6-7… element 110 is at least a housing and Figs. 6-7 which show the device as enclosing a human foot];
a first stimulus device within the housing configured to provide a stimulus to the foot [see para 54… “For example the light could pulse until the nail had a surface temperature of 80 degrees F. and then could alternate pulses and pauses to maintain that temperature throughout treatment.” Pulsing light is a first stimulus. Also see para 107… “a source of light 120”… a source of light is understood to produce the pulsing light. Thus element 120 is at least a first stimulus device].
For example the light could pulse until the nail had a surface temperature of 80 degrees F. and then could alternate pulses and pauses to maintain that temperature throughout treatment.” This section indicates a temperature sensor which is a first sensor device]
a second stimulus device within the housing, the second stimulus device providing a different kind of stimulus than the first stimulus device [see para 117… “Cooling of an area could also stress an organism and is also called out as a treatment as well as variations in cooling and heating.  In one embodiment a small thermoelectric device that can both heat and cool is attached to the area being treated and a series of alternating temperatures is used to further stress the organisms and to promote stimulation of tissues for healing.” Cooling is a second stimulus. The structures that performing the cooling of attached treated area is at least a second stimulus device]
a second sensor device within the housing configured to receive a stimulus communicated by the second stimulus device [see para 117… “Cooling of an area could also stress an organism and is also called out as a treatment as well as variations in cooling and heating.  In one embodiment a small thermoelectric device that can both heat and cool is attached to the area being treated and a series of alternating temperatures is used to further stress the organisms and to promote stimulation of tissues for healing.” The temperature sensor of specifically the treatment area (note this different from the first sensor device since that is directed to the temperature of specifically a user’s nail].
The control system could have a microprocessor capable of running a large number of programs.  The control system could also have the ability to communicate with other device and computers by use of a cable connected to its programming/communications port or via a wireless interface” a control system with a microprocessor is at least a microcomputer and since this structure running the entire device the sensor devices and stimulus devices are operating and correlating information as claimed]
However, while Cumbie discloses a first and second sensor devices, Cumbie fails to disclose measuring a first and second diagnostic as all Cumbie detects is if light and heat are reached by the foot through the measurement of temperature. Additionally, Cumbie fails to disclose the microprocessor is operable to synthesize the first diagnostic and the second diagnostic and output information that may be correlated between different diagnostic tests 
Tran discloses providing an assortment of sensors configured with contact of a user’s foot [see Fig. 1F… “electronic assembly”] which includes sensors that measure physiological parameters for the purpose of monitoring a user’s health including in particular users with diabetes [see Col. 86 and lines 30-55 “The system can be configured to analyze the health of a population having multiple members.” and “the method and system will be discussed as they may relate to the health condition diabetes”]. Tran further discloses this assortment of sensors discussed as including a blood flow sensor and an EMG sensor (which provides information on muscle performance) [see Col.14 lines 20-40… “the human foot electrically touches a pad on the shoe to provide contacts for a BAN communication network with sensors mounted on the wearer's body.  As noted above, the sensors can be an EMG detector, EEG detector, an EKG detector, an ECG detector, a bioimpedance sensor, an electromagnetic detector, an ultrasonic detector, an optical detector, a differential amplifier, an accelerometer, a video camera, a sound transducer, or a digital stethoscope.  The bioimpedance sensor can determine one of: total body water, compartmentalization of body fluids, cardiac monitoring, blood flow, skinfold thickness, dehydration, blood loss, wound monitoring, ulcer detection, deep vein thrombosis, hypovolemia, hemorrhage, blood loss, heart attack, stroke attack.”].
Since the use of these sensors as taught by Tran provide additional information on a diabetic’s foot including blood flow and the muscle condition of the of muscles in the foot and since Cumbie is directed treating diabetes (a condition that can affect blood flow and oxygenation of surrounding tissue) it would have been obvious to one having ordinary skill in the art to modify Cumbie in view of Tran by including a blood flow sensor and a EMG sensor to provide measurements related to these features around the areas being provided stimuli because absent unexpected results such a modification would provide additional information on a user’s foot being treated thereby providing an accurate way to determine if the treatment of a foot is working correctly.
Finally, Cumbie in view of Tran encompasses collecting multiple forms of information including diagnostic information to help provide monitoring the effects of diabetes, the collection  is understood to recite “synthesizing the first diagnostic and second diagnostic and outputting information” which may be correlated as claimed.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Angelides et al [US-20130035563] hereafter known as Angelides. In particular see para 72 of Angelides which discusses peripheral neuropathy (which includes feet) connected with high blood sugar (ie diabetes).
Gozani et al [US 20090030337] hereafter known as Gozani. In particular see claim 1 of Gozani which discloses applying stimulation of nerves and muscles across a wrist (a peripheral part of the body) and then correlating the results. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIAN X LUKJAN whose telephone number is (571)270-7305.  The examiner can normally be reached on Monday - Friday 7:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




SEBASTIAN X LUKJAN
/SXL/Examiner, Art Unit 3792


/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792